Citation Nr: 0700865	
Decision Date: 01/11/07    Archive Date: 01/24/07	

DOCKET NO.  04-40 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to continuation of a total evaluation based on 
individual unemployability due to service-connected 
disabilities




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel







INTRODUCTION

The veteran had had active duty from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, which discontinued the veteran's total 
evaluation based on individual unemployability due to 
service-connected disabilities effective November 1, 2004.    

The Board has determined that additional development of the 
veteran's appeal is necessary.  This matter is therefore 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, to ensure compliance with applicable law.  
VA will notify the veteran if further action is required on 
his part.


REMAND

The veteran was granted a total disability rating based upon 
individual unemployability by rating decision dated in 
October 2003.  At that time, his combined service-connected 
disability rating had been 80 percent.  Apparently upon 
information that the veteran withdrew from a VA vocational 
and rehabilitation program, the RO advised the veteran in 
April 2004 that it proposed to discontinue  his total 
disability rating.  The veteran provided a statement in 
rebuttal to the proposed discontinuance within the 60-day 
period allocated by the RO, but the RO nonetheless 
discontinued the total rating in August 2004.

The Board is unable on the record evidence to ascertain if 
the veteran is employable.  Under applicable regulation, 
total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition. Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms had been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months). 
38 C.F.R. § 3.343(a). 

Further, the standard for termination of a TDIU rating 
requires that actual employability is established by clear 
and convincing evidence. 38 C.F.R. § 3.343(c) (emphasis 
added). The "clear and convincing" standard of proof is used 
when the individual interests at stake are more substantial 
than those in a typical dispute. See Olson v. Brown, 5 Vet. 
App. 430, 434, (1993).  The "clear and convincing" standard 
requires that capacity for work be proven to a "reasonable 
certainty" but not necessarily be "undebatable." Vanerson v. 
West, 12 Vet. App. 254, 258 (1999).

The reasons and bases for the RO's decision do not address 
the above factors, and the appeal is therefore REMANDED for 
the following actions:

1.  The RO/AMC should first ensure that 
it complies with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) as to the duty to notify and 
assist the claimant in connection with 
his claim for continued entitlement to a 
total evaluation based on individual 
unemployability due to service-connected 
disabilities. 

2.  The RO/AMC should then reexamine the 
bases for its decision to discontinue the 
veteran's total disability evaluation 
based on individual unemployability.  If 
a total rating continues to be denied, 
the RO/AMC must specifically address the 
factors as set forth above in 38 C.F.R. 
§§ 3.343 (a) and (c).  The RO/AMC may 
undertake any clarifying VA medical 
examinations or a Social and Industrial 
Survey, if deemed necessary.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development and to insure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran unless he is notified.  



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



